Citation Nr: 0409877	
Decision Date: 04/16/04    Archive Date: 04/21/04	

DOCKET NO.  99-11 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
hypertension.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1981 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the VARO in 
Atlanta, Georgia.  The RO, in pertinent part, denied entitlement 
to an evaluation in excess of 10 percent for hypertension.


This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
should further action be required.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that Section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and Section 3.159(b), as 
recently amended, require VA to inform a claimant of what evidence 
VA will provide and what evidence the claimant is to provide, and 
remanding where VA fails to do so.  See Quartuccio v. Principi, 16  
Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).

The RO has not issued a VCAA notice letter to the veteran in 
connection with her current appeal that is compliant with 
Quartuccio, supra.  The communication she was sent in September 
2002 pertained to her claim for service connection for myasthenia 
gravis and degenerative joint disease, and did not refer to 
hypertension.

A review of the evidence of record discloses that in a rating 
decision dated in February 2003, the RO denied entitlement to 
service connection for degenerative disc disease and myasthenia 
gravis.  The veteran was notified of the determination by 
communication dated that same month.  

In a communication received in September 2003, the veteran's 
Congressman sent copies of communications from the veteran to him 
essentially expressing dissatisfaction with the denial of her 
claim for service connection for those disorders.  The Board has 
construed the veteran's correspondence as a notice of disagreement 
(NOD) with the  February 2003 denial.

When there has been an initial RO adjudication of a claim and an 
NOD as to its denial, the claimant is entitled to a Statement of 
the CASE (SOC), and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 
398 (1995); Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the veteran has not been accorded a rating 
examination for her hypertension since April 1998.  A more current 
examination would be helpful in determining the current nature and 
extent of impairment attributable to her hypertension.

("It is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

("[F]ulfillment of the statutory duty to assist...includes the 
conduct of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one." (emphasis added)).  Accordingly, further 
development is warranted.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

Accordingly, the case is REMANDED to the VBA AMC for the 
following:

1.  The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that she 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for her hypertension since April 
1998.  She should be requested to complete and return the 
appropriate release forms so that VA can obtain any identified 
evidence.  

All identified private treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  

All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA special cardiology 
examination by an appropriate medical specialist including on a 
fee basis if necessary for the purpose of ascertaining the current 
nature and extent of severity of service-connected hypertension.

The claims file, copies of the previous and amended criteria for 
rating diseases of the cardiovascular system to include arteries 
and veins, 38 C.F.R. § 4.104; Diagnostic Code 7101), and a 
separate copy of this remand must be made available to and 
reviewed by the examiner prior and pursuant to conduction and 
completion of the examination(s).  The examiner must annotate the 
examination report(s) that the claims file was in fact made 
available for review in conjunction with the examination(s).  Any 
further indicated special studies must be conducted.  


The examiner must address the previous and amended criteria for 
rating hypertension in his/her assessment of the veteran's 
hypertension.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

7.  The VBA AMC should issue an SOC addressing the denial of 
entitlement to service connection for degenerative disc disease 
and myasthenia gravis.  The VBA AMC should advise the veteran of 
the need to timely file a substantive appeal if appellate review 
is desired.

8.  After undertaking any development deemed essential in addition 
to that specified above, the VBA AMC should readjudicate the claim 
of entitlement to an evaluation in excess of 10 percent for 
hypertension.  In so doing, the VBA AMC should document its 
consideration of the applicability of 38 C.F.R. §§ 3.321(b)(1) 
(2003).

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until she is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claim for increased 
evaluation, and may result in a denial.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



